Citation Nr: 1541554	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for genitourinary disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a cardiac disability, to include as secondary to diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 
 
7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the June 2009, August 2010, and November 2011, rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the Veteran has filed for service connection for various disabilities as a specific condition.  The record, however, demonstrates that the Veteran has been diagnosed with other disabilities of a similar nature or as part of the same system of the body, for example, the genitourinary system.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has stated the issues as set forth on the first page of this decision.

In April 2014, the Board issued a decision denying the Veteran's claims listed on the first page of this decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in February 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the opinion.  

The Board notes that the April 2014 decision also remanded the issues of service condition for a gastrointestinal disability, service connection for a mental health disability, service connection for hypertension, and for an initial higher rating for the upper extremities.  It appears that the RO has not completed the development directed by the decision on these four issues and they are not addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Court vacated and remanded the issues listed on the first page of this decision.  The Court noted that while the Veteran's appeal of the claims was pending, the Veteran provided statements to VA, such as in November 2013 and February 2014, indicating that he was seriously ill and that he had more recent treatment at the VAMC.  The Court concluded that these records may be relevant to the Veteran's claims as they might show a current diagnosis and/or the current severity of a disability at issue.  The Court therefore directed VA to obtain the records as part of VA's duty to assist, or explain why they are not necessary for review before a decision on the merits.  

The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, a complete set of VAMC records from July 2012 to the present should be requested to ensure that the Board has all relevant VAMC records.  The Veteran should also be asked to identify any other new non-VA treatment, and to submit records of any pertinent treatment, or to authorize VA to obtain any records of pertinent treatment on his behalf. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from July 2012 to the present.   

2.  Ask the Veteran to submit to VA, or to authorize VA to obtain, records of any pertinent medical treatment from any other identified non-VA medical provider, which have not already been provided to VA.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran that records were not obtained, notify the Veteran of the steps that were taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  After any additional records are added to the file, review the records and perform any additional development deemed appropriate.  This includes obtaining an examination and/or medical opinion if appropriate.    

4.  After the development requested is completed, readjudicate the claims for service connection and for increased ratings.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


